DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Katou et al (US 2002/0170956 A1) in view of Ishitobi (US 2018/0137712 A1).

Regarding Claim 1, Katou teaches a method of operating a currency handling device, i.e.,. bill deposit/withdrawal machine (1), as illustrated at figures 1, 3, 4 and 6, for example, that includes a bill recycler, i.e., recycling box (80), a bill storage area, i.e., the method comprising:

moving a bill from the bill recycler (80) to the escrow section (40), i.e., as mentioned at paragraph 102, third sentence, which states “[b]ills delivered out of the recycling box 80 are temporarily accepted into the temporary storage box 40 as shown in FIG. 25, and are thereafter recovered from the temporary storage box to the load/recovery box (81);

determining whether the bill is to be moved to the bill storage area (60, 81), as mentioned at paragraph 102, fourth sentence, i.e., “[b]ills rejected in the recovery count operation shown in FIG. 25 or the recover acceptance operation shown in FIG. 26 for the reason, for example, that the bill kind cannot be discriminated are accepted into the deposit box 60”;

moving the bill from the escrow section (40) to the bill storage area (60, 81) in a case that it is determined that the bill is to be moved to the bill storage area (60, 81), as mentioned at paragraph 102, third and fourth sentences.

Regarding Claim 1, Katou does not expressly teach
moving the bill from the escrow section to the bill recycler in a case that it is determined that the bill is not to be moved to the bill storage area.


an overflow routine wherein when any bill recycler, i.e., storage/feeding unit (20) is full, the overflow banknotes are stored in collection cassette (42), as mentioned at paragraphs 43, 46 and 68 and as illustrated in figures 2 and 3.

Regarding Claim 1, before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to have provided an overflow routine as taught by Ishitobi, in Katou’s currency handling device, for the purpose of enabling the device to continue running longer when any of Katou’s bill recyclers or bill storage areas have no more capacity and have become full.
Therefore, regarding Claim 1, it would have been obvious to one of ordinary skill in the art to have provided the step of moving the bill from the escrow section (40) to the bill recycler (80) in a case that it is determined that the bill is not to be moved to the bill storage area (60, 81), i.e., wherein the capacity of any other bill recycler (80) or bill storage area (60, 81) has no more capacity and is full, thus requiring the storage of overflow banknotes to any other cassette such as a bill recycler (80) that does have capacity for overflow banknotes from other banknote storage areas/cassettes.

Regarding Claim 2, Katou teaches further comprising repeating the method for each of a plurality of further bills stored on the bill recycler (80), noting that Katou’s currency handling device is designed for continuous processing of multiple banknotes in multiple transactions, as mentioned at paragraph 7, first sentence, for example.


 Regarding Claim 4, Katou teaches, wherein the signal received at the currency handling device is an operator-applied signal, noting that the customer operation section (105), as illustrated in figure 2, begins the process through the start of automated processing of a transaction where banknotes are deposited or withdrawn.

Regarding Claim 5, Katou teaches, wherein the signal is a periodically applied signal, noting that Katou’s currency handling device is designed to accommodate periodic multiple customer transactions separately and sequentially performed, each of which cause signals to be sent throughout the currency handling device.

Regarding Claim 6, Katou teaches, wherein the signal received at the currency handling device (1) is automatically generated based on at least one of a record of an environmental condition in the currency handling device or a quantity of bills stored on the bill recycler, as mentioned at paragraph 102, for example, noting that the number of banknotes sent to either the escrow section (40), bill recycler (80), and bill storage area (60, 81) depends upon the number of banknotes required to be sorted.
(s) 7, 10-13, 17, 18 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Katou et al (US 2002/0170956 A1) in view of Ishitobi (US 2018/0137712 A1) and further in view of Young (US 2016/0180626 A1).

Regarding Claim(s) 7, 10-13, 17, 18 and 20, Katou teaches the currency handling device as described above.

Regarding Claim 7, Katou does not expressly teach 
wherein the determination that the bill is to be moved to the bill storage area is based at least in part on a length of time the bill has been stored on the bill recycler.

Regarding Claim 7, Katou does not expressly teach, but Young teaches 
wherein the determination that the bill is to be moved to the bill storage area is based at least in part on a length of time the bill has been stored on the bill recycler, as mentioned at paragraph 28, third sentence, i.e., “a recycler drum can be configured for last-in-first-out (LIFO) storage, first-in-first-out (FIFO) storage, and the like”.  See also paragraph 33.

Regarding Claim 7, before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to have provided wherein the determination that the bill is to be moved to the bill storage area is based at least in part on a length of time the bill has been stored on the bill recycler, as taught by 

Regarding Claim 10, Katou further teaches a banknote acceptor, i.e., bill discrimination unit (30). 

Regarding Claim 10, see the rejection of Claim 1, above.

Regarding Claim 10, Katou does not expressly teach a bill recycler comprising a storage and recycling (S/R) drum.

Regarding Claim 10, Katou does not expressly teach, but Young teaches a bill recycler comprising a storage and recycling drum (S/R) drum (55a, 55b), as illustrated in figure 1 and as mentioned at paragraph 28.

Regarding Claim 10, before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to have substituted a bill recycler comprising a storage and recycling (S/R) drum, as taught by Young, for the bill recycler in Katou’s currency handling device, for the purpose of providing a more compact bill recycler. 

wherein the currency handling device (1) is further operable to dispense the bank note from the bill recycler (80), as mentioned at paragraph 88, first and second sentences, which state as follows.
[0088] The recycle box 80 has both the function of the deposit box 60 of continuously accepting bills and the function of the withdrawal box 70 of continuously delivering bills in a separated manner. Therefore, the recycle box 80 is an accepting box which is capable of performing acceptance and separate delivery.

Emphasis provided.  

Regarding Claim 12, Katou teaches wherein the bank note acceptor (30) comprises a bill validator, i.e., bill discriminating unit (30), along with controller (35), as illustrated in figures 3 and 4, operable to determine to which of the bill recycler (80) and the bill storage area (60, 81) the bank note is to be routed, as mentioned at paragraphs 65 and 78, which state as follows. 
[0065] As shown in FIG. 4, a control unit 35 is connected to the body control unit 107 of the machine through the bus 107a. The control unit 35 performs the control of the bill deposit/withdrawal mechanism 1 in accordance with a command from the body control section 107 and the detection of the state of the bill deposit/ withdrawal mechanism 1, and sends the state of the bill deposit/withdrawal mechanism 1 to the body control section 107, as required. In the bill deposit/withdrawal mechanism 1, the control unit 35 is connected to a driving motor, electromagnetic solenoid or sensor of each unit (the deposit/withdrawal port 20, the bill discriminating unit 30, the temporary storage box 40, the bill transport path 50, the deposit box 60, the withdrawal box 70, the recycle boxes 80, and the load/recovery box 81) to control the driving of actuators in accordance with transactions while monitoring the states by use of the sensors. 
The control unit 35 is informed of the result of discrimination for each passed bill.

Emphasis provided.  

Regarding Claim 13, Katou teaches further comprising a control unit (30) operably linked with the bill recycler (80) and the escrow section (40), and operable to coordinate the performance of the set of operations, as mentioned at paragraphs 65 and 78 and as illustrated in figures 3 and 4.

Regarding Claim 17, see rejection of Claims 7-9, above.

Regarding Claim 18, see rejection of Claim 4, above.

Regarding Claim 20, see rejection of Claim 2, above.



s 8 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Katou et al (US 2002/0170956 A1) in view of Ishitobi (US 2018/0137712 A1) and further in view of Jones et al (US 5,966,456).

Regarding Claims 8 and 9, Katou teaches the currency handling device as described above.

Regarding Claim 8, Katou does not expressly teach wherein the determination that the bill is to be moved to the bill storage area is based at least on one of a substrate type of the bill, a physical size of the bill, and a wear condition of the bill.

Regarding Claim 8, Katou does not expressly teach but Jones teaches wherein the determination that the bill is to be moved to the bill storage area (217a, 217b, 217c, 217d, 217e, 217f), as illustrated in figures 10, 16a, 16b and 16c, is based at least on one of a substrate type of the bill, a physical size of the bill, and a wear condition of the bill, noting the mention of length and thickness at col. 3, line 12, which represents physical size of the bill, and col. 3, lines 20 and 21, which mentions detecting thickness, which represents size of the bill, and limpness, which represents wear of the bill.
Regarding Claim 8, before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to have provided wherein the determination that the bill is to be moved to the bill storage area is based at least on one of a substrate type of the bill, a physical size of the bill, and a wear condition of the bill, as taught by Jones, in Katou’s currency handling system, for the purpose of increasing the accuracy of the determination of genuineness of each banknote through sampling of a large number of bill charactertistics. 

Regarding Claim 9, Katou does not expressly teach wherein the wear condition includes one of a color condition of the bill and a presence of a tear in the bill.

Regarding Claim 9, Katou does not expressly teach, but Jones teaches wherein the wear condition includes one of a color condition of the bill and a presence of a tear in the bill, noting the mention of “color detection techniques” at col. 3, lines 14 and 15.

Claims 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Katou et al (US 2002/0170956 A1) in view of Ishitobi (US 2018/0137712 A1), further in view of Young (US 2016/0180626 A1) and further in view of ASO et al (US 2010/0185317 A1).

Regarding Claims 14-15, Katou teaches the currency handling device as described above.

Regarding Claim 14, Katou does not expressly teach, further comprising at least one sensor communicatively linked with the control unit, wherein:

the at least one sensor is configured to detect an environmental condition within the currency handling device; and

the detected environmental condition is one of a temperature and a humidity.

Regarding Claim 14, Katou does not expressly teach, but Aso teaches further comprising at least one sensor, i.e., environmental state detecting unit (47), as mentioned at paragraph 69, and as illustrated in figure 3, communicatively linked with the control unit (70), wherein:

the at least one sensor (47) is configured to detect an environmental condition within the currency handling device (1), as illustrated in figure 1; and

the detected environmental condition is one of a temperature and a humidity, as mentioned at paragraphs 69, 79, 150, 151 and 172.

Regarding Claim 14, before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to have provided further comprising at least one sensor communicatively linked with the control unit, wherein:
the at least one sensor is configured to detect an environmental condition within the currency handling device; and
the detected environmental condition is one of a temperature and a humidity, as taught by Aso, in Katou’s currency handling device, for the purpose of enabling humidity and temperature to be sensed and communicated to the controller (70) within terminal (2), as illustrated in figure 3 and as mentioned at paragraph 79, to adjust these conditions within the currency handling device, such as to ensure various components maintain proper conditions for their operation.

Regarding Claim 15, Katou does not expressly teach wherein the control unit is operable to initiate the set of operations based on the detected environmental condition.

Regarding Claim 15, Aso teaches wherein the control unit (70) is operable to initiate the set of operations based on the detected environmental condition, noting that it would have been obvious to have limited the operation of Katou’s currency handling device and thus altering the initiate or stop the set of operations since Aso teaches that operation of the device components can be affected when the temperature and humidity is out of range.  Therefore, it would have been obvious to  have started or stopped the set of operations based on the humidity and temperature detected.

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Katou et al (US 2002/0170956 A1) in view of Ishitobi (US 2018/0137712 A1), further in view of Young (US 2016/0180626 A1) and further in view of Jones et al (US 2005/0278239 A1).



Regarding Claim 16, Katou does not expressly teach, wherein:

the control unit comprises an external communication link to a control center separate from the currency handling device; and

the control unit is operable to receive a command from the control center to initiate the set of operations.

Regarding Claim 16, Katou does not expressly teach, but Jones teaches wherein:

the control unit, i.e., controller (150) of scanner system (410), as illustrated in figures 1 and 4a, comprises an external communication link to a control center, i.e., first computer (430) located at a main office or processing center of a bank, separate from the currency handling device (410); and

the control unit (150) is operable to receive a command from the control center (430) to initiate the set of operations.

Note that it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art.  See Nerwin v. Erlichman, 168 USPQ 177, 179.

Regarding Claim 16, before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to have provided wherein:
the control unit comprises an external communication link to a control center separate from the currency handling device; and

the control unit is operable to receive a command from the control center to initiate the set of operations, as taught by Jones, in Katou’s currency handling device, for the purpose of distributing control tasks by offloading them to a central first computer.  

Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Katou et al (US 2002/0170956 A1) in view of Ishitobi (US 2018/0137712 A1), further in view of Young (US 2016/0180626 A1) and further in view of Graef et al (US 2015/0254940 A1).

Regarding Claim 19, Katou teaches the currency handling device as described above.

wherein the control unit is configured to perform the set of operations according to a programmed schedule.

Regarding Claim 19, Katou does not expressly teach, but Graef teaches wherein the control unit is configured to perform the set of operations according to a programmed schedule, as mentioned at paragraph 275, which states as follows.
[0275] For example, in some arrangements at least one processor in the machine may include a clock function. The processor may operate a schedule program that provides a designated time or time windows during which the transport canisters are scheduled to be replaced. The processor may operate in accordance with its programming to cause the machine to begin operating sufficiently in advance of the removal time or time window to move the removable sheets that are to be removed from the machine from other storage locations and into the one or more canisters that will be removed from the machine. As part of this process the machine may also operate to gather information regarding the types, numbers or other data regarding the removable sheets that will be removed from the machine. The machine may also operate to store the sheet related data in memory in the machine as well as in the memory on the canister and/or in a remote system which stores such data. In this way when the authorized servicer arrives at the machine in accordance with the schedule, the transport canister or canisters will be already loaded with the sheets to be removed and the data regarding the sheets will already be assimilated. As a result the servicer can take the designated canister or canisters and replace them, and the machine processor and/or remote system can be updated with the data concerning the sheets that have been removed.

Emphasis provided.


wherein the control unit is configured to perform the set of operations according to a programmed schedule, as taught by Graef, in Katou’s currency handling device, for the purpose of scheduling the bill recyclers and bill storage areas to be removed for replaced by bank or armored car personnel, i.e. the “authorized servicer”.  

Conclusion
Applicant is encouraged to contact the Examiner should there be any questions about this rejection or in an endeavor to explore potential amendments or potential allowable subject matter.

The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure.

Baranowski ‘853 is cited as teaching another example of a banknote currency handling device having bill recyclers (160b-160f) and temporary escrow section (160a) , as illustrated in figure 1A and as mentioned at paragraph 77.

Sakamoto ‘673 is cited as teaching recycling drums (31-1 to 31-8) and temporary escrow drum (51), as illustrated in figure 2. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY ALAN SHAPIRO whose telephone number is (571)272-6943.  The examiner can normally be reached on Monday-Friday generally between 8:30AM and 6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anita Y Coupe can be reached on 571-270-3614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 

/JEFFREY A SHAPIRO/Primary Examiner, Art Unit 3619                                                                                                                                                                                                        

September 9, 2021